DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 15 September 2021.  Claims 1-11, 14-15, and 17-18 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claims 14 and 17-18.  Also, withdrawn claims 1-10 have been canceled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Rossler (Reg. No. 60,409) on 19 October 2021.

The claims have been amended as follows: 
Claims 1-10 have been canceled.
In claim 14, “claim 13” has been changed to -- claim 11 --.

In claim 18, “pumping means located between the bottom end of the borehole and a top end of the man-made vertical-oriented gravity fracture” has been changed to  -- pumping means located at the bottom end of the borehole --.

Allowable Subject Matter
Claims 11, 14-15, and 17-18 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646